OPINION — AG — NO, MR. HARDEN DID NOT HAVE A BINDING CONTRACT WITH THE SCHOOL BOARD UNTIL SAME WAS APPROVED BY THE COUNTY SUPERINTENDENT. THE PROVISIONS OF 70 Ohio St. 1961 6-1(A) [70-6-1], AS TO CONTINUING CONTRACTS OF TEACHERS IS NOT APPLICABLE FOR THE REASON THAT AFTER THE COUNTY SUPERINTENDENT REFUSED TO APPROVE THE CONTRACT, THE BOARD OF EDUCATION NOTIFIED THIS TEACHER HE WOULD NOT BE EMPLOYED FOR THE ENSUING FISCAL YEAR IN THE MANNER PROVIDED BY LAW. CITE: 70 Ohio St. 1961, 3-4 [70-3-4], (W. J. MONROE)